          Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 1 of 7




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                                  18-CR-250-G

ALEXANDER SEEGAR,

                       Defendant.




               GOVERNMENT’S SENTENCING MEMORANDUM AND
             RESPONSE/REPLY REGARDING OBJECTIONS TO THE PSR

       As set forth in the government’s statement with respect to sentencing factors, the

government adopts the findings of the (now revised) Presentence Report (Dkt. No. 40) with

respect to sentencing factors except as to the assessment of the 4-level increase under Guidelines

§ 2G2.2(b)(4) (material portrays sadistic or masochistic conduct) at ¶ 34 and the non-assessment

of the 5-level increase under Guidelines § 2G2.2(b)(5) (defendant engaged in pattern of activity

involving exploitation of a minor) at ¶ 57.



       Guidelines Section 2G2.2(b)(4): Lawlor

       As set forth in the statement with respect to sentencing factors, regarding Guidelines

§ 2G2.2(b)(4), the plea agreement differs from the Sentencing Guideline calculation in the

Presentence Report in that the plea agreement did not contemplate the application of that specific

offense characteristic whereas the Presentence Report applies it. Pursuant to United States v.

Lawlor, 168 F.3d 633 (2d Cir. 1999), the government is bound to advocate the calculation in the

plea agreement.
          Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 2 of 7




       Guidelines Section 2G2.2(b)(5): The defendant did engage in a pattern of activity
       involving the sexual exploitation of minors.

       Regarding Guidelines § 2G2.2(b)(5), the plea agreement contemplated a dispute between

the parties about its application. Dkt. 21 ¶ 11. The Presentence Report does not assess this

adjustment. The government continues to object.



       The government respectfully submits that Guidelines Section 2G2.2(b)(5) applies in this

case. That section applies when there is “any combination of two or more separate offenses of

the sexual abuse or sexual exploitation of a minor by the defendant, whether or not the abuse or

exploitation occurred during the course of the offense; involved the same minor; or resulted in a

conviction for such conduct.” U.S.S.G. § 2G2.2, App. Note 1. “Sexual abuse or exploitation”

means, among other things, conduct described in 18 U.S.C. § 2251(a) (production of child

pornography), including attempts to violate § 2251(a).



       Section 2251(a), in turn, proscribes persuading, inducing, or enticing a minor to engage

in sexually explicit conduct for the purpose of producing, or transmitting live, a visual depiction

of such conduct. See § 2251(a). Sexually explicit conduct includes the lascivious exhibition of

the anus, genitals, or pubic area of any person. 18 U.S.C. § 2256(2)(A)(v).



       As set forth in the government’s statement with respect to sentencing factors, the then-

twenty-eight-year-old defendant admitted to being a repeat predator who masqueraded as a

sixteen year-old boy to sexually exploit “younger teen[age]” girls. As set forth in the Revised

Presentence Report, the defendant’s phone contained several nude images of a fourteen to fifteen


                                                 2
          Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 3 of 7




year-old minor female with whom the defendant admitted trading images for two months.

(Revised PSR, ¶¶ 15-16.) He admitted that he communicated with approximately ten to twenty

minors female for the purpose of having them send nude images of themselves. (Id., ¶ 16.) He

admitted to using these images for sexual purposes and masturbating to them. (Id. )



       As further set forth in the Revised Presentence Report, Minor Victim 1 (“MV-1) believed

that the defendant was sixteen or seventeen years-old. (Id., ¶ 21.) MV-1’s friend told the

defendant that she and her friends, with whom the defendant had communications on social

media, that the girls were eleven and twelve years old. (Id.) The defendant, posing as a teenage

boy, sent images and asked for pictures in exchange. (Id.) He requested a “butt pic” and also

asked for a picture of her vagina with a finger by it. (Id.)



       On this record, the government respectfully submits that Section 2G2.2(b)(5) applies.

There can be no dispute that the defendant engaged in a widespread pattern of deceitful and

predatorial activity, posing as a teenage boy for the admitted purpose of inducing minor girls to

send him nude images.



       The only question is whether the evidence preponderates in favor of a finding that he

attempted to induce a minor to produce depictions of sexually explicit conduct. The government

submits that it does. Here, the defendant asked the twelve year-old minor victim for a picture of

her butt, and a picture of her vagina with her finger by it. Inherent in the nature of this request is

the intent to induce — or to attempt to induce — the minor victim to produce a depiction of

sexually explicit material. It would be one thing if the defendant had asked the twelve year-old if

                                                   3
           Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 4 of 7




she had any naked pictures, what pictures she had, and then asked her to send some of them. But

he did not. He requested very specific images. The very specific nature of the request — during

the course of an online communication — amounts, at the very least, to an attempt to induce

production of those items. Furthermore, it strains logic to argue for the conclusion that, despite

admitting communicating with ten to twenty minor females for the purpose of having them send

nude images, he was only requesting items from an already-produced catalog of these victims’

images. If he wanted already-produced images, there is no need for social media

communications. Such images can be found on a variety of sources with which the defendant

was apparently familiar.



       The government therefore submits that Section 2G2.2(b)(5) applies.



                              SENTENCING MEMORANDUM

        The government submits that a sentence within the advisory guidelines range — which

the government contends should be correctly calculated as 168 to 210 months — is sufficient but

not greater than necessary to satisfy the objectives of Title 18, United States Code, Section

3553(a).



       Nature and Characteristics of the Offense

       The guidelines take into account the nature and characteristics of the offense. And the

nature and characteristics of this offense appropriately lead to a significant advisory guidelines

range. The Sentencing Commission determined that an offense of this nature should begin, at the

very least, with an offense level of 22. The offense involved a prepubescent minor, leading to a

                                                4
          Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 5 of 7




two level increase. The defendant knowingly engaged in distribution, leading to an additional

two level increase. It also involved the use of computers and the internet to transmit, receive,

distribute and possess sexual explicit images of pubescent and prepubescent minors, leading to

an additional two level increase. The defendant’s possession of approximately twenty images and

ten videos of child pornography provides for an additional five level increase. All of these

factors, along with the five level increase under 2G2.2(b)(5), discussed above, merit a significant

sentence. The advisory guidelines contemplate and provide for such a sentence.



       Another factor in the nature and characteristics of the offense for which the guidelines do

not necessarily account is the deceit involved in the defendant’s crime. He tricked young girls

into sending him naked pictures by pretending to be a teenage boy. Young pre-teens and

teenagers across the country are coming of age in a digital world, communicating on social

media. To many, it does not occur to them that a person claiming to be a fourteen year-old in a

neighboring school district is in fact a forty-five year-old sitting in a basement somewhere. These

children become wise to the ways of the world in their own ways, on their own time. Minor

Victim 1, on the other hand, learned this lesson in a very cruel way. She will spend the rest of her

life with the knowledge that, as a pre-teen young girl, she was tricked into sending sexually

explicit photos of herself to a twenty-eight year-old man who had duped her into believing he

was a sixteen year-old boy.



       History and Characteristics of the Defendant

       The government does not dispute a number of sympathetic factors in the defendant’s

history and characteristics, including the death of his parents and multiple moves. On the other

                                                 5
          Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 6 of 7




hand, the defendant’s history and characteristics include admitting viewing child pornography

since he was in high school. (Revised PSR, ¶ 28.) He admitted posing as a teenage boy to trick

“young teens” into chatting with him and, after sending them nude male photos he found online,

sending them nude photos of themselves. (Id., 15-16.) He then masturbated to these photos he

had tricked young teens — and even pre-teens — into sending him. (Id.) In addition, he admitted

using KIK Messenger to trade images of child pornography, further victimizing the children

depicted in the materials he received and distributed. (Id., ¶ 17.)



       Although the report attached to the defendant’s sentencing memorandum disclaimed

interest in minor females below the fourteen to seventeen year age group, the facts put the lie to

this claim and diminish the probative value of the report. First, the defendant admitted that he

believed the girl with whom he communicated for two months was thirteen at the time they

communicated. (Id., ¶¶ 15-16.) Second, he knew that Minor Victim 1 and her friends were eleven

and twelve. (Id., ¶ 21.) The three video files described at paragraph 22 of the Revised

Presentence Report, from the defendant’s DropBox account, involved females appearing to be

approximately eleven to thirteen years of age. (Id., ¶ 22.) His phone contained one video of an

approximate twelve year-old performing oral sex on an adult male. (Id., ¶ 18.) And his phone

contained another video of an approximate ten-year-old girl — missing a tooth because she

appears not yet to have acquired her adult teeth —wearing a mask over her eyes, performing

oral sex on an adult male, and opening her mouth to display the ejaculate inside. (Id.)




                                                  6
          Case 1:18-cr-00250-FPG Document 42 Filed 02/06/20 Page 7 of 7




       Seriousness of the Offense/Respect for the Law/Just Punishment/Deterrence

       The Court, of course, must also issue a sentence that reflects the seriousness of the

offense, promotes respect for the law, provides just punishment, and affords both general and

specific deterrence.



       The government contends that the sixty month sentence the defendant requests would fail

to meet these sentencing factors. Among other things; (1) the duration of the defendant’s

admitted involvement with child pornography, (2) the deceit involved with his contacts with

young girls, (3) the number of admitted contacts with young girls for the purpose of inducing

them to send him nude and sexually explicit photos, (4) the number of photos and videos (and

the depravity depicted therein), and (5) the involvement of prepubescent minors all weigh in

favor of a guideline sentence in to meet the purposes set forth in Section 3553(a).



       DATED: Buffalo, New York, February 6, 2020.

                                             JAMES P. KENNEDY, JR.
                                             United States Attorney

                                      BY:    s/JOHN D. FABIAN
                                             Assistant United States Attorney
                                             United States Attorney=s Office
                                             Western District of New York
                                             138 Delaware Avenue
                                             Buffalo, New York 14202
                                             716/843-5819
                                             john.fabian@usdoj.gov




                                                 7
